Citation Nr: 0939709	
Decision Date: 10/20/09    Archive Date: 10/28/09

DOCKET NO.  06-28 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for the residuals of a 
shrapnel wound to the head, to include a scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to October 
1970.

This matter arises before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDING OF FACT

The competent evidence of record shows that the Veteran's 
residuals of a shrapnel wound to the head, to include a scar, 
are a result of his active military service.


CONCLUSION OF LAW

Residuals of a shrapnel wound to the head, to include a scar, 
were incurred in active military service.  38 U.S.C.A. 
§§ 1110, 1154(b), 5103, 5103A (West 2002); C.F.R. §§ 3.159, 
3.303, 3.304(d) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009). 
 
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information and any medical or lay evidence that is necessary 
to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim, (2) that VA will 
seek to provide, and (3) that the claimant is expected to 
provide.  The Board notes that the requirement of requesting 
that the claimant provide any evidence in his or her 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule revising 38 C.F.R. § 3.159(b) to rescind 
fourth element notice as required under Pelegrini II, 
effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); but see Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the 
initial unfavorable AOJ decision, remand and subsequent RO 
actions may "essentially cure [] the error in the timing of 
notice"). VCAA notice should also apprise the claimant of 
the criteria for assigning disability ratings and for award 
of an effective date.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

In light of the full grant of benefits for the Veteran's 
claim of entitlement to service connection for residuals of a 
shrapnel wound to the head, to include a scar, the Board 
notes that no further notification or assistance is necessary 
to develop facts pertinent to the claim at this time. 

Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2009).  As a general matter, service connection for a 
disability on the basis of the merits of such claim requires 
(1) the existence of a current disability, (2) the existence 
of the disease or injury in service, and (3) a relationship 
or nexus between the current disability and any injury or 
disease during service.  Cuevas v. Principi, 3 Vet. App. 542 
(1992). 

If a condition noted during service is not shown to be 
chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (2009).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002); 
38 C.F.R. § 3.304(d) (2009).

When a Veteran receives certain combat medals, decorations, 
badges, commendations, citations, or campaign ribbons, the 
Board can presume that he engaged in combat with the enemy in 
active service.  According to his personnel records, the 
Veteran is in receipt of the combat infantryman badge, 
indicating combat service.  Thus, the presumptions afforded 
combat veterans are applicable to the Veteran's claim.  

Generally, where the determinative issue involves a medical 
diagnosis or causation, competent medical evidence is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  This 
burden typically cannot be met by lay testimony because lay 
persons are not competent to offer medical opinions.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
However, lay persons can provide an eye-witness account of a 
veteran's visible symptoms.  See, e.g., Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991) (competent lay 
evidence concerning manifestations of  disease may form the 
basis for an award of service connection where a claimant 
develops a chronic disease within a presumptive period but 
has no in-service diagnosis of such disease).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  Also, when a condition may 
be diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  
   
Analysis

The Veteran contends that shrapnel from a 500 pound bomb hit 
his head in 1970 while serving in the Republic of Vietnam.  
The RO denied service connection because it found there was 
no evidence in the Veteran's service treatment records to 
reflect this injury.  The Board disagrees and finds that for 
the following reasons, service connection is warranted. 

The Board initially notes that the Veteran was diagnosed with 
a shrapnel injury to the forehead with residual scar 
formation at a September 2005 compensation and pension 
examination, satisfying the first element of his service 
connection claim. Furthermore, even though the Veteran's STRs 
are absent of any indications of symptoms, complaints, 
treatment, or a diagnosis for any type of shrapnel wound, the 
Board finds the Veteran's statements regarding the shrapnel 
explosion and his subsequent medical treatment in service 
credible because of his combat veteran status.  Thus, the 
Board finds that the Veteran's account of a bomb explosion is 
consistent with the circumstances, conditions, or hardships 
of the Veteran's combat service in Vietnam, and the Veteran's 
own account of such exposure is sufficient evidence of that 
attack and his resulting injuries during service to establish 
an in-service injury.  See 38 U.S.C.A. § 1154(b) (West 2002); 
see also 38 C.F.R. § 3.304(d) (2009); Collette v. Brown, 82 
F.3d 389 (1996).  The Board does acknowledge that the 
Veteran's separation examination noted that he had normal 
identifying body marks, scars, and tattoos.  However, the 
Board finds that this does not rise to the level of clear and 
convincing evidence necessary to rebut the Veteran's claim of 
in-service incurrence of an injury.     

Finally, the Board finds that the compensation and pension 
examiner's diagnosis increases the Veteran's credibility 
because it indicates that he has at some point incurred a 
shrapnel wound where he now has a scar.  In the absence of 
any other evidence of any other injury related to shrapnel, 
the Board finds that this diagnosis is tantamount to a nexus 
opinion.  Thus, the Board is satisfied that the record 
contains sufficient evidence of a nexus between the Veteran's 
current disability and his in-service injury.

As the Veteran has presented credible and competent evidence 
of an in-service injury and considering the absence of any 
evidence of any other injury related to shrapnel, the Board 
finds that service connection for the residuals of a shrapnel 
wound to the head, to include a scar, is warranted.  See 
38 C.F.R. § 3.303 (2009).  

For the foregoing reasons, the Board finds the preponderance 
of the evidence does not weigh against the claimant and, in 
fact, weighs in favor of the Veteran's claim of entitlement 
to service connection for the residuals of a shrapnel wound 
to the head, to include a scar.   Therefore, service 
connection is warranted.    


ORDER

Entitlement to service connection for the residuals of a 
shrapnel wound to the head, to include a scar, is granted.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


